UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7723


COREY D. GREENE,

                     Plaintiff - Appellant,

              v.


J. DYE, Interim Warden at AXCI, in his Individual and Official Capacities;
WALKER, Mailroom Supervisor at AXCI, in her Individual and Official Capacities;
ELLISON, Officer in Mailroom at AXCI, in her Individual and Official Capacities;
DUNCAN, Deputy Warden in charge of supervision and discipline of correctional
staff at AXCI, in his Individual and Official Capacities,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Martin K. Reidinger, Chief District Judge. (5:21-cv-00135-MR)


Submitted: April 14, 2022                                         Decided: April 18, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Corey D. Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corey D. Greene, a North Carolina inmate, appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 amended complaint for failure to state a claim upon which

relief may be granted, and denying his Fed. R. Civ. P. 59(e) motion to alter or amend the

judgment. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s orders. Greene v. Dye, No. 5:21-cv-00135-MR (W.D.N.C.

Nov. 8, 2021 & Dec. 3, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2